Citation Nr: 1543656	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-12 449	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973 and from May 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 RO decision.  In June 2015, the Veteran and his wife presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran waived original RO review of new evidence received prior to and after the hearing.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during the course of his duties in service.

2.  The Veteran does not have an asbestos-related disease.


CONCLUSION OF LAW

Service connection for asbestosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for asbestos-related lung disease.  He was exposed to asbestos during the course of his duties aboard the USS Independence.  He testified during the June 2015 hearing as to his asbestos exposure, which included unwrapping and rewrapping the asbestos insulation which insulated the steam pipes aboard the ship.  


Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by letters of September 2008 and February 2009 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the June 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal was identified, and the nature of the Veteran's discontent and the chain of events leading to the appeal was clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, private medical treatment records, and VA examination reports.  The Veteran was provided with a thorough and comprehensive medical evaluation as to his lung disease.  The resulting VA opinion was factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discusses the development of service connection claims based upon asbestos exposure.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease). 

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case the VA has properly conceded the Veteran's exposure to asbestos during service.  As set forth above, the level of exposure, i.e., the amount of inhaled asbestos does not have to be large to cause asbestos-related lung disease.  The question here is whether the Veteran has any asbestos-related disease.  If so, service connection would be warranted, without question.  

The Veteran has a complicated medical history, which is thoroughly outlined in the medical evidence of record.  His lung disease is significant, and multi-factoral.  He had asthma as a child.  He was a smoker for many years.  He had a portion of one lung surgically removed following a motorcycle accident in 1978.  His current pulmonary diagnoses include chronic obstructive pulmonary disease and post-right upper lobectomy for persistent air leak and hemithorax.  

An August 2008 chest X-ray was interpreted as showing subpleural calcifications along the lateral aspect of the right hemithorax as well as in the right apex.  Pulmonary function testing on the same date was interpreted as showing obstructive and restrictive lung dysfunction.  The physician concluded at that time that it was at least likely that the pleural calcifications as well as the dysfunction were related to asbestosis as to previous pneumothorax and some chronic obstructive pulmonary disease secondary to a history of tobacco exposure.  In May 2012, the same physician noted, "it is at least as likely that these pleural plaques and calcifications are related to heavy continuous asbestos exposure earlier in life as they are to previous pneumothorax and/or tobacco exposure."  

Pursuant to this claim, the Veteran was provided with a VA examination in August 2009.  In addition to reviewing the Veteran's claims file and private medical records, the examiner performed a clinical examination, and obtained pulmonary function tests and a computed tomography scan.  Pulmonary function testing revealed severe airway obstruction.  The August 2009 computed tomography scan was interpreted as showing no calcified or non-calcified pleural plaque, with no evidence of asbestos-related pulmonary or pleural disease.  After reviewing these test results, the examiner rendered a diagnosis of asbestos exposure during military service with no evidence of asbestos related lung disease based upon the chest scan.  She also rendered the diagnosis of "severe chronic obstructive pulmonary disease less likely than not related to asbestos exposure, as asbestos does not cause chronic obstructive pulmonary disease."

The Veteran's private physician ordered another computed tomography scan in June 2015.  This scan was interpreted as showing chronic obstructive pulmonary disease, no calcified pleural plaques, and no pulmonary nodules or infiltrates.  After reviewing the report of the June 2015 scan, the Veteran's physician noted that the report of a May 2015 X-ray (the report of this X-ray has not been submitted for review by VA) showed "what appeared to be pleural plaques in the right upper lung area and diaphragmatic plaquing," that the June 2014 computed tomography scan showed no calcified pleural plaques but did reveal apical scarring of the right upper lung consistent with asbestosis.... And no pulmonary nodules or infiltrates."  The physician then concluded, "Based on the patient's clinical history, CT scan findings and pulmonary function testing, I believe he does have asbestosis."

In summary, careful review of the Veteran's medical records reflects that he was assigned a diagnosis of asbestosis based upon his history of asbestos exposure and a chest X-ray which was interpreted as showing pleural plaques in the right upper lung area and diaphragmatic plaquing.  However, the more accurate computed tomography scans showed no pleural plaques or other asbestosis-related findings.  

Thus four of the Veteran's physicians have submitted opinions to the effect that all or part of the Veteran's lung problems is related to asbestos exposure.  His primary care physician has opined that, "It is probable and likely the lungs pleural calcification are related to the Asbestos exposure."  A physician who is an internist with a subspecialty in pulmonary medicine and sleep disorders, rendered the opinion that "It is as likely as not that this patient's lung disease is related to asbestos exposure during his military service."  A third physician has provided the opinion that "it is at least as likely that these pleural plaques and calcifications are related to heavy continuous asbestos exposure earlier in life as they are to previous pneumothorax and/or tobacco exposure."  

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Upon thorough review of the file and the medical evidence contained therein, the Board finds that the Veteran does not have asbestos-related lung disease.  In so finding, we have carefully considered the multiple medical opinions submitted by the Veteran as well as the VA medical opinion.  Initially, we observe that only one of the physicians who have submitted opinions had access to a computed tomography scan.  Generally-accepted medical principles dictate that the computed tomography scan provides better, more detailed, and clearer imaging of the lungs than X-ray studies.  Thus, the other opinions were based upon the Veteran's history of asbestos exposure in conjunction with the X-ray films which provided inferior information.  

The physician who rendered the June 2015 opinion points to the Veteran's prior asbestos exposure and to the finding of "apical scarring," or scarring at the top of the right lung, post-surgical lobectomy.  Given that the radiologist who interpreted the scan did not view the apical scarring as indicative of asbestosis or of pleural plaques, it is curious that the physician chose to view the finding of scarring at the site of the lobectomy differently than the radiologist did.  

In contrast, the VA examiner reviewed the same evidence regarding the Veteran's asbestos exposure and the report of a CT scan which also was interpreted as showing no evidence of asbestos-related disease, and reached the opposite conclusion:  that despite the Veteran's exposure to asbestos, he has not developed any asbestos-related disability.  The Board chooses to accord greater probative weight to the opinion of the VA examiner, as the explanation provided by the examiner is supported by the objective evidence of record, namely the reports of the two CT scans, and is more logical than that provided by the Veteran's physician.  

All the physicians who have provided descriptions of the Veteran's pulmonary status are in agreement that he has smoking-related chronic obstructive pulmonary disease, and that he also has reduced lung capacity due to the lobectomy.  Absent a showing of asbestos related findings confirmed upon appropriate testing, the Board finds that the Veteran does not have any asbestos-related disease at this time.  Absent a current disability related to asbestos exposure, service connection cannot be granted.  The preponderance of the evidence is against this claim and the appeal must be denied.

IF the Veteran should in the future develop asbestosis or asbestos-related disease of any sort, he is encouraged to re-apply for VA benefits, given his acknowledged inservice exposure to asbestos.  As it stands, however, the Veteran currently does not have a disability related to asbestos exposure.  As set forth above, in the absence of a present disability there can be no valid claim for service connection.
  
We note that the Veteran originally claimed service connection for lung disability related to asbestosis exposure and lead paint exposure.  However, he has apparently dropped the lead paint portion of his claim, as his recent arguments, his substantive appeal, and his hearing testimony pertain only to the asbestosis exposure.  We also observe that there is no medical evidence of record indicating that any portion of the Veteran's lung disability is due to lead paint exposure.




Continued on next page




ORDER

Service connection for asbestosis is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


